          Case 7:20-cr-00626-PMH Document 209 Filed 08/17/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
UNITED STATES OF AMERICA                                     :
                                                             :
                                                                 RESCHEDULING
v.                                                           :
                                                                 ORDER
                                                             :
Roberta Sligh                                                :
                                                                 20 CR 626-16 (PMH)
                           Defendants.                       :
                                                             :
-------------------------------------------------------------x

        A Guilty Plea in this matter has been rescheduled to September 9, 2021 at 2:30p.m.

in a courtroom 520 at the White Plains Courthouse.


        Per the SDNY COVID-19 Courthouse Entry Program, anyone who appears at any SDNY

courthouse must complete a questionnaire and have his or her temperature taken. The

questionnaire is located on the Court's Completing the questionnaire online and ahead of time

will save time and effort upon entry. Only those individuals who meet the entry requirements

established by the questionnaire will be permitted entry. Please contact Chambers if you do not

meet the requirements.


        Dated: August 17 2021                     SO ORDERED:



                                                                  Philip M. Halpern, U.S.D.J
